
	

115 HR 6032 : State of Modern Application, Research, and Trends of IoT Act
U.S. House of Representatives
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6032
		IN THE SENATE OF THE UNITED STATES
		November 29, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To direct the Secretary of Commerce to conduct a study and submit to Congress a report on the state
			 of the internet-connected devices industry in the United States.
	
	
 1.Short titleThis Act may be cited as the State of Modern Application, Research, and Trends of IoT Act or the SMART IoT Act. 2.Study and report on Internet of Things (a)StudyThe Secretary of Commerce shall conduct a study on the state of the internet-connected devices industry (commonly known as the Internet of Things) in the United States. In conducting the study, the Secretary shall—
 (1)develop and conduct a survey of the internet-connected devices industry through outreach to participating entities as appropriate, including—
 (A)a list of the industry sectors that develop internet-connected devices; (B)a list of public-private partnerships focused on promoting the adoption and use of internet-connected devices, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for internet-connected devices;
 (C)the status of the industry-based mandatory or voluntary standards identified in subparagraph (B); and
 (D)a description of the ways entities or industry sectors develop, use, or promote the use of internet-connected devices;
 (2)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under paragraph (1);
 (3)identify which Federal agency or agencies listed under paragraph (2) each entity or industry sector interacts with;
 (4)identify all interagency activities that are taking place among the Federal agencies listed under paragraph (2), such as working groups or other coordinated efforts;
 (5)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under paragraph (2) with regard to such entities and industry sectors;
 (6)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under paragraph (2), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and
 (7)identify Federal Government resources that exist for consumers and small businesses to evaluate internet-connected devices.
 (b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—
 (1)the results of the study conducted under subsection (a); and (2)recommendations of the Secretary for growth of the United States economy through the secure advancement of internet-connected devices.
 (c)DefinitionsIn this section: (1)Federal agencyThe term Federal agency means an agency, as defined in section 551 of title 5, United States Code.
 (2)Internet-connected deviceThe term internet-connected device means a physical object that— (A)is capable of connecting to the internet, either directly or indirectly through a network, to communicate information at the direction of an individual; and
 (B)has computer processing capabilities for collecting, sending, receiving, or analyzing data. 3.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives November 28, 2018.Karen L. Haas,Clerk
